Earl Warren: Number 6, Theodore R. Gibson, versus Florida Legislative Investigation Committee. Mr. Carter.
Robert L. Carter: Mr. Chief Justice, and members of the Court. In this case, we're asking the Court to review the constitutional validity of a contempt conviction of petitioner with who has been adjudged in the contempt of court and sentenced to six months imprisonment, $400 fine and six months additional if the fine is not paid, for his refusal to abide by a court order which would require him to bring before the Florida Legislative Investigation Committee, the respondents here, to verify his answers as to their questions about alleged communists who were supposedly be members of the petitioner's organization which happens to be the minor branch of the NAACP. Petitioner contends that in his basis refusal to submit to the order of the Court and to the order of the committee contends that this matter was foreclosed by NAACP versus Alabama. And that for this reason, that the order of the court below which would require him not to give up the entire membership list or to authenticate his answers by reference thereto is in substance a -- or cannot be sustained for -- on the grounds of the theory of this Court in the NAACP versus Alabama. For that reason, he has refused to submit to this and the -- his conviction was affirmed by the Supreme Court of Florida and this matter has been brought here. We have set out in our brief, this -- for this Court on page 2, the law under which the Investigation Committee Acts. It is investigating by the -- in Florida, the activities of organizations and the persons engaged in act of violence or advocating a course of conduct which would constitute a violation of Florida law. Pursuant to this, the -- there was an investigation of the activities of the National Association for the Advancement Colored People in Florida. The present Act before the Court is Chapter 59-207 of the laws of Florida of 1959 by the transcendence or statute which was enacted in 1956 and this committee was organized. The committee was reconstituted in 1957 and reestablished in 1959 and I believe Mr. Hawes can verify this that the committee as -- was reestablished in the 1961 legislature. Now, in our judgment, what the -- what was occurred in the -- before the committee on November the 5th and 4th -- and the 5th, of 1959, was that the petitioner who was the custodian of the membership list of the Miami organization, was called before the committee and before he testified, there was a testimony of an investigator for the committee who indicated that there were some 14 persons will be named who he indicated that he knew or believed to be members of the Communist Party and also members of the Miami branch of the NAACP. The petitioner himself was called and was asked as to whether he would -- was prepared to be brought -- had he brought a membership list to be required, he had not -- wasn't prepared to answer questions concerning the identification or association of those persons with the organization. This he refused to do. He indicated to the committee that he would answer any questions from his own knowledge as to the membership of the alleged communists, the 14 persons' name with the organization but refuse to bring the association's membership list to verify his answers. On the next day, a -- and this is -- I think this is an important issue or fact here because our contentions will be in this case that there must be some predicate for the inquiry. The next day --
William O. Douglas: Some what to the (Voice Overlap) --
Robert L. Carter: Some predicate, some basis for making the inquiry of the Court -- and the committee, we submit must justify the fact that it is making this kind of inquiry of this organization must have some facts upon which it can predicate a belief. We believe that there is subversion is going on that these -- it is infiltrated by subversion.
Potter Stewart: Your point that without a showing of that, this petitioner needn't have done even as much as he did, he could have refused to answer anything, is that it?
Robert L. Carter: That's right.
Byron R. White: Do you mean, do you mean there was inadequate proof that any of -- for example the 14 names, really were communists or were active communists?
Robert L. Carter: We think that there is no proof in this record which would be sufficient to establish; one -- and although we don't have to make this contention but we think the record is clear, one, as to whether those persons were in fact members of the Communist Party and two, as to whether they were members of the NAACP and the -- on the hearing, under the Court --
Byron R. White: Well, that -- the absence of both of those is, what you mean by the lack of predicate --
Robert L. Carter: Yes sir.
Byron R. White: -- that's what it amounts to, not having a predicate?
Robert L. Carter: Yes, sir.
Byron R. White: Something else amounts to that? Those of the two --
Robert L. Carter: Well, I -- yes. What I'm trying to say, if I make myself clear, that what I'm trying --
Byron R. White: Well, let me make my question clear. Let's assume there really was adequate proof that there were 14 known admitted communists who were members of the NAACP, now does this make a -- does this make -- assume they had independent proof of it, assume they all come in and said they were members of the NAACP. And they wanted their application from your organization, from your secretary, is that predicate enough?
Robert L. Carter: No sir.
Byron R. White: Does that show that there is a -- that the organization is dominated or infiltrated?
Robert L. Carter: No sir. This would be my next basis. I would seem to feel but what -- would have to be shown in order for this kind of inquiry to be made in fact, would be a showing that there was some activity on the part of the organization, some link on the part of the organization with communists or with subversion before this association to privacy (Voice Overlap) --
Byron R. White: Like may be a member of the Board or inactive officers?
Robert L. Carter: I would think -- my feelings would be that there has to be some activity, some activity on the part of the organization. I say this and I might well finish answering the question, although you have pushed me far along in my argument. I say this -- I say this because it seems to me that if this is not so then the -- then in other words, if you can merely establish that A and B are members of the Communist Party and the inquiry can be made as to whether they are in fact members of the organization and the state can demand that you bring your membership list and refer to it, what it means is, that you are forced to place your own custodian of the list, his own freedom from contempt and the association of privacy of members on something about which he would no way of knowing whether it is true or not. In other words, he does -- it may well develop that he would believe that certain A and B are not members of the Communist Party but they might be proved to be so. So, that he has no basis upon which, a solid basis upon which to assert the freedom of association of the members of the NAACP, which was established in the NAACP versus Alabama. And for this reason, we think that this would put the custodian of the list in an improbable position and would undercut completely the basis for the -- for which was established and we think correctly in NAACP versus Alabama.
William J. Brennan, Jr.: Mr. Carter, would you summarize it? Perhaps, you've already done it, I hope I haven't missed it. Exactly what there was in the record which identified anyone who had membership in the NAACP?
Robert L. Carter: Yes sir. There was testimony by an investigator which indicated that we have reason to believe that A, B, (Inaudible) num -- names of 14 people that we named were engaged in communist activities in the State of Florida and are members of the association. Two, that 33 people who merely were named, are members of the NAACP and the Communist Party. The witness in which was the investigators, the witness from whom the committee apparently thought it would substantiate this information was a man named Arlington Sands, who appeared the next day. Mr. Sands was inquired -- it was -- inquiry was made of him as to these 14 persons and at -- in most instances, he indicated, one, I don't know whether this person was a member of the Communist Party. I've never seen him at any NAACP meeting or he said that in one instance a person named Shyane he says, I -- he was a member of the NAACP because I invited them there but I don't believe he was a member of the Communist Party.
Potter Stewart: Who was Mr. Sands?
Robert L. Carter: Mr. Sands --
Potter Stewart: I mean, what was he --
Robert L. Carter: And one other point, if I may say.
Potter Stewart: Go ahead.
Robert L. Carter: Mr. Sands was a -- as the record discloses, was in 1949 had been a vice-president of the Miami Branch, he indicate --
Potter Stewart: Of the NAACP?
Robert L. Carter: Of the NAACP, yes sir. He indicated that he had not been active in the organization since that time that he had not been a member of the organization over the last couple of years. So that two things were established, we think in these terms of his testimony that all of these persons who -- the link was spread out on the record, even if they had been established that they were members of the organization, since this was of -- attempt was made to verify by it by Sands, were persons whose membership dated back to 1949 and there was no evidence of any membership since -- prior -- since that time.
William J. Brennan, Jr.: Now, this as to the 14, Mr. Carter?
Robert L. Carter: There -- as to the 14.
William J. Brennan, Jr.: Now, they're separate (Voice Overlap) --
Robert L. Carter: There was some statement about -- there was some statement about 33, but when Mr. Sands testified as he did, and apparently surprised the committee in terms of his testimony in regards to the 14, he was -- no further inquiry was made of him as to the -- of the other persons.
William J. Brennan, Jr.: So there's no other reference to the 33?
Robert L. Carter: No sir.
William J. Brennan, Jr.: No evidence at all about them, about any connection of the -- that they might have in the NAACP?
Robert L. Carter: That's right and what I'm trying to establish which I think is important and that is that there is no record -- there is no evidence in this record, independent evidence in this record, that anybody named as a communist or alleged to be a communist was a member of the NAACP at any time.
Arthur J. Goldberg: Mr. Carter, there was some [Inaudible] that the NAACP itself adopted --
Robert L. Carter: Yes sir. This -- the evidence on this point Mr. Justice Goldberg was that in 1950, the NAACP had adopted an anti-communist resolution baring persons from the organization. All of the resolutions on that fact up to 1959 was submitted to the committee and because at the last argument here, counsel for the committee seemed to me to have given the Court an erroneous conclusion as to the -- what was in the resolutions passed since 1950. We have those resolutions prejudiced so that the Court could itself see exactly the resolutions which had been adopted by the national organization beginning with 1950 through 1962. The committee itself had and was presented in 1959, all the resolutions which we have adopted, the resolutions up to that point. Now, it is our -- it's the -- the petitioner told the Committee that he had been present at the branch for five years, that there were 1000 members in it, that pointed out to them the resolution that has been adopted, a policy of the organization, and indicated that he himself was aware of no communist infiltration into the organization at all. That as a matter of fact, the organization had taken a very strong policy on this and had made an effort to keep out alleged communist and keep itself free of this kind. The committee demanded that he bring the list and on this there was this refusal, the matter then went to court on a -- pursuant to the statute and evidence was adduced in the Court to show that the deterrent effect on the disclosure and the policies of the organization and a proffer was made in court which the Court refused to show that the committee itself had no knowledge of any communist infiltration into the organization and that most of the persons who had been named were persons that no longer lived in Florida, but this proffer, this offer of evidence was refused.
Speaker: Mr. Carter, I think at the last argument you said and you correct me if I'm wrong, that you made no claim in this case that this was not a bona fide investigation in the sense that the truth just an effort to smear the NAACP, you said you made no claim at that time? Am I wrong?
Robert L. Carter: I hope you are, I did not --
Speaker: Am I correct?
Robert L. Carter: I did not -- I don't believe that I've made a statement of that kind because my whole argument has to be predicated on the belief that the only purpose that could be served by this is the question (Voice Overlap) --
Speaker: But the question -- that's reason I asked you the question because I have a -- I was impressed with your frankness of that -- saying what you did last time in a --
Robert L. Carter: Well, I'm --
Speaker: I was wondering whether I had either misunderstood you or whether you had a different view with the matter now?
Robert L. Carter: I am certainly going to be corrected sir but I don't believe that I could have made a statement as to that. I don't --
Speaker: No, that -- that's not your position now?
Robert L. Carter: Well, it's not my position Your Honor. We -- what I may have said – what I may have said sir, was that I felt that the investigation that this Committee was making an investigation by virtue of decisions of this Court of communist infiltration in some organizations, as I understood the decisions of this Court in Wilkinson and Braden, I may have indicated that the -- that this was a -- could be a legitimate activity on the part of the legislative committee. Our view of course is on this, and I think this was set out in our brief that this investigation was leading to no purpose was based upon no valid legis -- had no valid legislative purpose at all and I am reasonably sure that this had been set out quite clearly, this point has been set out in our -- both in our petition's brief that the committee had been in existence since 1956 and that our view is that the only thing the committee is doing is an effort to smear the organization by linking it or attempt to link it with communism. Now, we have set out in the -- at the -- in the Appendix B to the petition that the opinion of the Supreme Court of Florida in Graham versus Florida, which is a companion case, in which the Supreme Court of Florida in that opinion accepts the fact that exposure of persons who belonged to the NAACP would have a deterrent effect upon their freedom of association and accepts the thesis we believe that the association is a legitimate organization. It took the view however, that the state in investigating communism that this provided the state with an overriding interest which would entitle it to demand of the custodian not that he give up the list and this I think is the distinction between this that -- between their case and the NAACP versus Alabama, not that the entire list to be given off but that merely that the custodian list it required to come to the committee hearing and to authenticate by reference to the membership list, his answers to questions as to the statement of the legislative -- legislators that an alleged communist is a member of your organization and we want you to look at the list and tell us whether he is or is not a member of the association.
Speaker: That could be done without any exhibition of the list to the committee or the group [Inaudible]
Robert L. Carter: This is the purport of the decision of the Supreme Court of Florida.
Speaker: The Florida Supreme Court (Inaudible).
Robert L. Carter: Yes sir. But the problem with that Mr. Justice Harlan is that it seems to me as I -- in answer to the question that Mr. Justice White asked, is that it seems to me that it undercuts completely the basis for the refusal to disclose the membership was -- by that was established in the NAACP versus Alabama because it thus seems to me that if a person can be required to disclose the – to refer to the list, name a name as to whether person is a member on the grounds that a committee has said to him, we have reason to believe that such and such a person is a member of Communist Party, then it seems to me, sir, that no person could with any security refuse to name any man that the committee would ask. With that predicate then we have reason to believe that John Doe was a member of the Communist Party, would you refer to your membership list to let us know whether he's a member of your organization and we think, if Your Honor please, that this would simply mean that NAACP versus Alabama would have no foundation at all. This would be a reversal in fact of what we understand to be the basis of that decision.
Speaker: If Reverend Gibson have had a very good memory and he did as you said he was willing to do and testify as to those names you could recollect, how does the impact on the NAACP differ from that which would result from his oral testimony as against that which would result from his request testimony?
Robert L. Carter: Because of the fact that what he is testifying from his oral -- then -- from his memory without reference to the list, he's testifying as an individual as other individuals were called upon to testify. He does not bring into Court the organization, the membership list and he does not bring into any conflict or jeopardy at all the right of freedom of association of other members of the organization who -- they're on the membership list. He is indicating out of his own knowledge that -- and he says that any person could be called upon to say, to cooperate and indicate that I know such and such a person is a member of the list. I mean as a member of the NAACP.
Arthur J. Goldberg: Counsel, did I understood [Inaudible]?
Robert L. Carter: Yes sir.
Arthur J. Goldberg: The same question to the effect was [Inaudible]?
Robert L. Carter: Yes sir, yes sir. I called to that point but I was -- Mr. Justice Harlan asked me and questioned me in regard to that. We think that the only sound basis for allowing an invasion of privacy which had been sustained by this Court in this regard is on, one, a showing an overriding state interest which would have to be established. We think that the overriding state interest which the state would have -- would establish in this particular case would have to be that -- it was that this committee would be investigating communist infiltration into organizations that the disclosure of the names or the requirement by the person testifies to the membership list and therefore constructively at least discloses the names would have to be related to a valid legislative objective. We think that this was the basis for this Court's decision in the NAACP versus Alabama and we think that this -- it should be adhered to. Now, --
Arthur J. Goldberg: Would you think [Inaudible]?
Robert L. Carter: To punish for -- to make it a crime?
Arthur J. Goldberg: [Inaudible] -- In other words, [Inaudible]
Robert L. Carter: Yes sir.
Arthur J. Goldberg: [Inaudible]
Robert L. Carter: Yes sir, I would believe that would be, yes sir. But in order for the Court, for the legislative committee to use that objective in terms of the disclosing of the membership list of an organization otherwise illegitimate, it would seem to me you would have to show that this organization in it -- is itself in terms of its activity promoting violence in this regard.
Potter Stewart: Well, what if there were testimony by witnesses that the members of the Communist Party were interested and one of their objectives was to promote interracial violence, wouldn't that support an inquiry as to whether any such members were -- had infiltrated an organization as to the National Association Advancement of Colored People --
Robert L. Carter: Mr. Justice Stewart, I don't think that would be sufficient because if the Committee -- I mean, if the state merely says that communists are promoting violence and therefore we want to know whether they are members of your organization, then it seems to me that they can make any kind of statement and secure -- totally secure the membership list which this Court has held that it is a right of freedom of association. Because it seems to me that the -- that the state's justification has to be based upon something real and effective, something that's -- it has to have a basis for it, and this basis it seems to me if the Court please, would have to be the activities of the particular organization.
Potter Stewart: Certainly, it's a very legitimate state interest to prevent bloodshed and violence, is it not --
Robert L. Carter: Yes sir.
Potter Stewart: -- within their borders.
Robert L. Carter: Yes sir.
Potter Stewart: And it would have been -- be a very legitimate inquiry would it not if there were evidence before a legislative committee that members of a particular group were bent on promoting interracial violence and wouldn't it then be a legitimate inquiry to find what if any organizations and such communist members had infiltrated, whether it'd be the White Citizens Council or the Ku Klux Klan or whatever.
Robert L. Carter: Only --
Potter Stewart: Or the Rotary Club?
Robert L. Carter: Only in terms of the organization if they can establish that the organizations and they want to pierce the freedom of association which this Court has set up, is that those organizations are engaged in some activity along this line. I don't think it would be justified and I don't think it would be sound for this Court to adopt the principle that an organization -- that the legislature is concerned about the infiltration of persons that were interested in promoting violence and it says that we have the names of X people who were interested in or concerns of violence and want to infiltrate the Govana's Club, let's say and therefore, this Court would hold -- would uphold the right of the state and the legislature to say – tell the Govana's Club that you have to disclose to us the names of every member of your organization because of this factor.
Byron R. White: Well, this is the [Inaudible], they're saying that his has -- this verified that, out of the 14 names off the membership list, and the -- how did the -- how did an organization engage in this activity that you say that some of the organization would have to be engaged in such sort of acts -- of violent activity of this -- promoting this? Well, what if some of its members were, would the organization be doing it?
Robert L. Carter: I think that if the freedom of -- the First Amendment rights means that their protection had with the meaning, then it would seem to me that the freedom of association of the members of the particular organization is protected provided that the organization is involved in legitimate activity. This is what I understand the decisions of this Court to mean. Now, --
Byron R. White: But what if it's also engaged in some illegitimate activity through some of its members?
Robert L. Carter: Well that, I think that what the Court would have to do would be to weigh the evidence of the illegitimate activities to determine whether there was a sufficient nexus obtained of the legitimate -- the legitimacy of the organization before it would be able to make -- to allow the kind of inquiry which this Court -- which this -- is being asked for here.
Byron R. White: You don't think the legislative committee for example shouldn't -- they shouldn't be allowed to find out that whether or not the organization was engaged in this sort of activity by inquiry from the organization. They must get evidence independently first before they can find out.
Robert L. Carter: I think Mr. Justice White, that if they're asking about activity, we're talking about the names of members, if they're asking about activities, that's an entirely different thing because it would seem to me, perfectly legitimate, for the legislative committee to inquire of Father Gibson or anyone else connected with the organization that is brought before them as to what kind of activity your organization has been involved in, what has it done. Has it -- let's say that, in any kind of communist, a subversive activity to inquire us to whether they have done this. This would not involve in my judgment the same kind of problem which has involved in the present before the Court when they're not asking that.
Byron R. White: You wouldn't think they -- do you think that it could be -- did they ask the secretary, do you have any communists in your organization?
Robert L. Carter: I think so. But they asked the secretary to -- do you have any communist in the organization and I think the -- as a matter of fact, they asked Father Gibson that and totally he did not, he knew of none.
Byron R. White: But you think -- you couldn't say, well here, these communists are these two members of your organization?
Robert L. Carter: Here are --
Byron R. White: Please check from your membership list.
Robert L. Carter: No sir, because I think that when you come to that point, if you ask -- if you come to that point, it seems to me that what you're really doing is in terms of rank and file, rank -- the rank and file members of the organization who have pierced the association of privacy which has been protected. And it seems to me also that if in terms of the legitimate activities that the organization was involved and if it is attended, if it is related to something that the disclosure would help the state to pursue a valid objective, of course it can be. But we think that all of the state has hidden, has said as we believe -- that you -- we have reason to believe that certain number of people in your organizations are communists therefore, you bring your membership list and let us know about it. They'll get -- they go from 14 and as the evidence in this case disclose, they had went from 14 and on the last hearing, they went to another person.
Byron R. White: Towards the -- when this question was asked, it was already of the record, a public record, all the evidence to whether or not the 14 were communists or whether or not they were members of the NAACP, all the other evidence was already in the record. And that -- perhaps we can answer them tomorrow why it was that (Inaudible) -- why it wasn't to the interest of the NAACP to verify or not the membership of these people who had -- on the public record were said to be members are active even in organization.
Robert L. Carter: [Inaudible]
Earl Warren: We'll recess.